IN THE SUPREME COURT OF PENNSYLVANIA


 OFFICE OF DISCIPLINARY COUNSEL,            :   No. 2911 Disciplinary Docket No. 3
                                            :
                     Petitioner             :   No. 116 DB 2022
                                            :
                                            :   (United States District Court for the
              v.                            :   Eastern District of Pennsylvania, Case
                                            :   No. 2:22-cr-206)
                                            :
 JESSE M. COHEN,                            :   Attorney Registration No. 93020
                                            :
                     Respondent             :   (Out of State)




                                        ORDER



PER CURIAM

      AND NOW, this 8th day of September, 2022, the Joint Petition for Temporary

Suspension is GRANTED, Jesse M. Cohen is placed on temporary suspension, see

Pa.R.D.E. 214(d)(5), and he shall comply with all the provisions of Pa.R.D.E. 217.

      Respondent’s rights to petition for dissolution or amendment of this Order and to

request accelerated disposition of charges underlying this Order are specifically

preserved. See Pa.R.D.E. 214(f)(2).